NUMBER 13-09-00232-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


              IN RE ROBERT (BOBBY) R. WIGHTMAN-CERVANTES


                               On Petition for Writ of Mandamus
                                   and Application for Stay.


                                    MEMORANDUM OPINION

             Before Chief Justice Valdez and Justices Garza and Vela
                       Memorandum Opinion Per Curiam1

        Relator, Robert (Bobby) R. Wightman-Cervantes, filed a petition for writ of

mandamus and application for stay in the above cause on April 22, 2009.

        The Court, having examined and fully considered the petition for writ of mandamus

and application for stay, is of the opinion that relator has not shown himself entitled to the

relief sought. Accordingly, the petition for writ of mandamus and application for stay are

DENIED. See TEX . R. APP. P. 52.8(a).

                                                                      PER CURIAM

Memorandum Opinion delivered and
filed this the 23rd day of April, 2009.

        1
          See T EX . R . A P P . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).